May 16, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          EDWARD DAVIS, Appellant

NO. 14-13-00234-CV                          V.

      VINTAGE LAKES COMMUNITY ASSOCIATION, INC., Appellee
                ________________________________

     Today the Court heard appellee's motion to dismiss the appeal from the
judgment signed by the court below on March 5, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Edward Davis.


      We further order this decision certified below for observance.